DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2022 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/24/2020. It is noted, however, that applicant has not filed a certified copy of the 202010592327.8 application as required by 37 CFR 1.55.

Specification
Content of Specification
 Specification is missing CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “the signal line” in line 7, 10 and 13.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 1 also recited “each binding component” in line 12.  The examiner is confused if each binding component is referring to a plurality of binding components or different binding component. If each binding component is referring to the plurality of binding components then the examiner suggests changing to “each of the plurality of binding components”.  
Claim 1 also recited “the binding component” in line 13.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 1 also recited “a conductive layer, wherein the conductive layer is disposed on the signal line, the conductive layer comprises a second inorganic layer and a conductive layer disposed in order” in line 7-9 and “a part of the conductive layer located in the bonding area” in line 11.  The examiner is confused which conductive layer is referring to since there are two “a conductive layer”.  Correction is required.
Claim 2 recited “the signal line” in line 2-3.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 2 also recited “the binding component” in line 3.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 3 recited “the signal line” in line 7, 10 and 13.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 3 also recited “each binding component” in line 12.  The examiner is confused if each binding component is referring to a plurality of binding components or different binding component. If each binding component is referring to the plurality of binding components then the examiner suggests changing to “each of the plurality of binding components”.  
Claim 3 also recited “binding component” in line 13.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 3 also recited “a conductive layer, wherein the conductive layer is disposed on the signal line, the conductive layer comprises a second inorganic layer and a conductive layer disposed in order” in line 7-9 and “a part of the conductive layer located in the bonding area” in line 11.  The examiner is confused which conductive layer is referring to since there are two “a conductive layer”.  Correction is required.
Claim 5 recited “each bridge” in line 4.  The examiner is confused if each bridge is referring to a plurality of bridges or different bridges. If each bridge is referring to the plurality of bridges then the examiner suggests changing to “each of the plurality of bridges”.  
Claim 5 recited “the bridge” in line 8-9.  The examiner is confused if the bridge is referring to a plurality of bridges or different bridges. If the bridge is referring to the plurality of bridges then the examiner suggests changing to “the plurality of bridges”.  
Claim 5 also recited “a part of the conductive layer” in line 2 and 5.  The examiner is confused which conductive layer is referring to since there are two “a conductive layer”.  Correction is required.
Claim 5 also recited “the binding component” in line 10.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 5 recited “adjacent first touch electrodes are” in line 8.  The examiner is confused if first touch electrodes are referring to a plurality of first touch electrodes or different first touch electrodes. If first touch electrodes are referring to the plurality of first touch electrodes then the examiner suggests changing to “adjacent the plurality of first touch electrodes are”.  
Claim 5 recited “the first touch electrode are” in line 10.  The examiner is confused if the first touch electrodes are referring to a plurality of first touch electrodes or different first touch electrodes. If the touch electrodes are referring to the plurality of first touch electrodes then the examiner suggests changing to “the plurality of first touch electrodes are”.  
Claim 8 recited “the signal line” in line 8.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 9 recited “the signal line” in line 2-3.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 10 recited “the connection terminal” in line 3 and 5-6.  The examiner is confused if the connection terminal is referring to a plurality of connection terminals or different connection terminal. If the connection terminal is referring to the plurality of connection terminals then the examiner suggests changing to “the plurality of connection terminals”.  
Claim 10 also recited “the binding component” in line 10.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 12 recited “the signal line” in line 8, 11 and 14.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 12 also recited “each binding component” in line 13.  The examiner is confused if each binding component is referring to a plurality of binding components or different binding component. If each binding component is referring to the plurality of binding components then the examiner suggests changing to “each of the plurality of binding components”.  
Claim 12 also recited “the binding component” in line 14.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 12 also recited “a conductive layer, wherein the conductive layer is disposed on the signal line, the conductive layer comprises a second inorganic layer and a conductive layer disposed in order” in line 8-10 and “a part of the conductive layer located in the bonding area” in line 12.  The examiner is confused which conductive layer is referring to since there are two “a conductive layer”.  Correction is required.
Claim 14 recited “each bridge” in line 4.  The examiner is confused if each bridge is referring to a plurality of bridges or different bridges. If each bridge is referring to the plurality of bridges then the examiner suggests changing to “each of the plurality of bridges”.  
Claim 14 recited “the bridge” in line 9.  The examiner is confused if the bridge is referring to a plurality of bridges or different bridges. If the bridge is referring to the plurality of bridges then the examiner suggests changing to “the plurality of bridges”.  
Claim 14 also recited “a part of the conductive layer” in line 2 and 5.  The examiner is confused which conductive layer is referring to since there are two “a conductive layer”.  Correction is required.
Claim 14 also recited “the binding component” in line 10.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 14 recited “adjacent first touch electrodes are” in line 8.  The examiner is confused if first touch electrodes are referring to a plurality of first touch electrodes or different first touch electrodes. If first touch electrodes are referring to the plurality of first touch electrodes then the examiner suggests changing to “adjacent the plurality of first touch electrodes are”.  
Claim 14 recited “the first touch electrode are” in line 10.  The examiner is confused if the first touch electrodes are referring to a plurality of first touch electrodes or different first touch electrodes. If the touch electrodes are referring to the plurality of first touch electrodes then the examiner suggests changing to “the plurality of first touch electrodes are”.  
Claim 17 recited “the signal line” in line 8.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 18 recited “the signal line” in line 2-4.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 18 also recited “the binding component” in line 3.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claim 19 recited “the signal line” in line 2-4.  The examiner is confused if the signal line is referring to a plurality of signal lines or different signal line. If the signal line is referring to the plurality of signal lines then the examiner suggests changing to “the plurality of signal lines”.  
Claim 19 also recited “the binding component” in line 3.  The examiner is confused if the binding component is referring to a plurality of binding components or different binding component. If the binding component is referring to the plurality of binding components then the examiner suggests changing to “the plurality of binding components”.  
Claims 2-11 and 13-20 depend from claim 1 or 12 so they are rejected for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Seong et al. (US Patent Appl. Pub. No. 2018/0315951 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895